Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 3/29/2021 in which claims 1-20 were presented for examination.

Election/Restrictions
Claim 20 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,959,480 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter of a helmet having a honeycomb matrix.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recites “wherein there are less of the cells proximate a front or a rear of the helmet relative to a central location that is distal from the front or the rear of the helmet” which is indefinite because it is unclear what the metes and bounds the applicant is claiming, the recitation is not explained in the specification to make it clear.
Claims 2-8 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite (human body parts), of which limitations positively reciting non-statutory subject matter.
Claims 1 and 6 recites “matrix arranged radially over a surface of said head of said user” it is recommended to change to -- matrix configured to be arranged radially over a surface of said head of said user--.
Claims 2-5 and 7-8 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (KR20150113232A) a copy of the original document and translation is attached.


    PNG
    media_image1.png
    800
    745
    media_image1.png
    Greyscale

Regarding claim 1, Woo discloses a helmet for fitting over a head of a user (See for example Fig. 7), the helmet comprising: 
a radial honeycomb matrix (See annotated Fig. A above) movable between a folded condition where segments of the matrix are disposed generally parallel (See Fig. 7a) and an expanded condition where the segments of the matrix arranged radially over a surface of said head of said user (See Figs. 7c-d), wherein the segments of the matrix define multiple cells (Fig. 6 identifier C showing multiple cells), and wherein there are less of the cells proximate a front or a rear of the helmet relative to a central location that is distal from the front or the rear of the helmet (See Fig. A above, wherein the front and rear of the helmet having less cells than the central portion because the cells at the front and rear and compacted therefore there are less of them than the central open expanded cells).

Regarding claim 2, Woo discloses a helmet further comprising a chin strap assembly connected to at least two portions of the radial honeycomb matrix (See Fig. A) and is configured (capable) to be releasably coupled around said head of said user.

Regarding claims 3 and 11, Woo discloses a helmet further comprising at least one strap (See Fig. A) positioned over the helmet (See Fig. A) configured (capable) to limit an amount of expansion of the radial honeycomb matrix when moving into the expanded condition.

Regarding claims 4 and 12, Woo discloses a helmet wherein the chin strap assembly includes the at least one strap positioned over the helmet (See Fig. A).

Regarding claim 5, Woo discloses a helmet wherein a portion of the chin strap assembly is made of the same material as the at least one strap positioned over the helmet (both made of paper see para. 0054 and 0030).

Regarding claim 6, Woo discloses a helmet wherein the segments of the radial honeycomb matrix (see above) arranged radially over said surface of said head of the user have walls configured to be located adjacent to and positioned generally perpendicular to a portion of said surface of said head of said user (See Fig. 7d).

Regarding claim 7, The helmet of claim 1 further comprising at least one light mechanism connected to the helmet that is configured to switch on illumination when the helmet is opened to its expanded condition.

Regarding claims 8 and 15, Woo discloses a helmet wherein the radial honeycomb matrix in its expanded condition is configured (capable) to display a portion of one of advertising, a graphic, and text on an outer surface of the helmet (it is noted that applicant did not claim positively a structure).

Regarding claim 9, Woo discloses a helmet for fitting over a surface of a head of a user (See Fig. 7d), their ears (capable of), and under their chin (capable of through the use of a chin strap), the helmet comprising: 
a honeycomb matrix (See Fig. A above) expandable from a folded condition (See Fig. 7a) to an operational condition in which cells of the honeycomb matrix are configured to be at least partially disposed over and generally perpendicular to a surface of said head of said user (See Figs. 7c-d); 
a chin strap assembly (See Fig. A) connected to portions of the honeycomb matrix (See Fig. A) that is configured (capable) to retain the honeycomb matrix in the operational condition when portions of the chin strap assembly are positioned around said ears and under said chin of said user (See Fig. 7d).

Regarding claim 10, Woo discloses a helmet wherein there are less of the cells proximate a front or a rear of the helmet relative to a central location that is distal from the front or the rear of the helmet (See Fig. A above, wherein the front and rear of the helmet having less cells than the central portion because the cells at the front and rear and compacted therefore there are less of them than the central open expanded cells).

Regarding claim 13, Woo discloses a helmet wherein portions of the chin strap assembly and the at least one strap positioned over the honeycomb matrix are made of the same material (all made of paper see para. 0054 and 0030).

Regarding claim 14, Woo discloses a helmet wherein the honeycomb matrix includes multiple cells each radially aligned with each other (See Figs. 6-7d).

Regarding claims 16-19, Woo has been previously discussed, but their teachings will again be summarized below. Woo teaches a helmet made of honeycomb matrix having a chin strap capable to be vended to a user. Under the principles of anticipation, if a prior art device, in its normal and usual operation, would inherently perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732